Citation Nr: 0410964	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  96-26 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a somatoform disorder, 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for dizziness, to include as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active service from June 4 to August 1, 
1986, and from September 1990 to January 1992, including service 
in Southwest Asia from October 1990 to December 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the July 1995 decision, the RO denied service connection 
for a somatization disorder with fatigue and dizziness due to 
undiagnosed illness and service connection for joint stiffness due 
to undiagnosed illness.  The veteran perfected an appeal.  

In June 1998, service connection was granted for an undiagnosed 
illness manifested by joint arthralgia and an undiagnosed illness 
manifested by fatigue and insomnia.  This is considered a full 
grant of the benefits sought on appeal concerning these issues.  

In a June 1998 supplemental statement of the case (SSOC), the RO 
recharacterized the issues on appeal as service connection for a 
somatoform disorder and service connection for an undiagnosed 
illness manifested by dizziness.  Additional issues (i.e., service 
connection for an undiagnosed illness manifested by stress and 
service connection for an undiagnosed illness manifested by a 
popping sensation in the left side of the head accompanied by 
nausea, dizziness, and a painful vibrating sensation after loud 
noises) were also included in the SSOC; however these issues are 
not on appeal before the Board.  See 38 C.F.R. § 20.200 (2003).  
The Oakland, California, RO currently has jurisdiction over the 
case.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

In November 2000, the President of the United States signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into the VA adjudication process.  In effect, 
this new legislation eliminates the requirement under the old 38 
U.S.C.A. § 5107(a) (West 1991) that a claimant must present a 
well-grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to complete the 
claim if it is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 
C.F.R. § 3.159(b)(2) (2003).  Second, VA has a duty to notify the 
veteran of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2003).  Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran has not been provided appropriate notice pursuant to 
the VCAA.  The VCAA notification letter dated in November 2001 
does not reflect the current issues, nor does it fully satisfy the 
current requirements of the VCAA with regard to notification.  The 
appellant was not informed, consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R § 3.159 as to the full requirements for VCAA 
notification, including that she should provide any evidence in 
the her possession that pertains to the claims.  

Additionally, a VA medical examination was obtained in January 
1998.  The examiner diagnosed an undifferentiated somatoform 
disorder; however, there was no opinion as to whether it is at 
least as likely as not that the veteran incurred a somatoform 
disorder during service.  Accordingly, an appropriate opinion 
should be obtained.

Moreover, as to the claim of service connection for dizziness to 
include as due to undiagnosed illness, the Board notes that 
dizziness has been noted in various medical records.  The current 
diagnosis is unclear as to the etiology of the appellant's 
complaints.   Additional VA examination is required.  

Finally, the veteran apparently applied for Social Security 
Administration (SSA) disability benefits.  However, the medical 
and administrative records related to her Social Security claim 
have not been obtained.  The RO should make arrangements to obtain 
these records.  

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran appropriate notice under the VCAA 
concerning her claims for service connection for a somatoform 
disorder, to include as due to undiagnosed illness, and service 
connection for dizziness, to include as due to undiagnosed 
illness.  Such notice should 1) inform her about the information 
and evidence not of record that is necessary to substantiate the 
claims; 2) inform her about the information and evidence that VA 
will seek to obtain on her behalf; 3) inform her about the 
information or evidence that she is expected to provide; and 4) 
request or tell her to provide any evidence in her possession that 
pertains to the claims.

2.  Ask the veteran to identify all medical care providers that 
have recently treated her for a somatoform disorder and dizziness.  
Obtain all relevant records identified by the veteran which are 
not already part of the claims file.

3.  Request the administrative and medical records relating to the 
veteran's Social Security disability claim and associate them with 
the claims file.  

4.  After obtaining as many of the above records as possible, 
afford the veteran a VA neurological examination.  The examiner 
should be provided a copy of this remand together with the 
veteran's entire claims folder, and the examiner is asked to 
indicate that he or she has reviewed the claims folder.  

The examiner should render diagnoses of all current disabilities 
manifested by dizziness.  The examiner should specifically 
indicate whether or not dizziness is a symptom of a diagnosed 
disability or is attributable to an undiagnosed illness.  All 
necessary tests in order to determine the correct diagnosis as 
determined by the examiner are to be done.  If no such disorder is 
found, the examiner should so state. 

If there are any objective indications of dizziness that cannot be 
attributed to any organic or psychological cause, the examiner 
should so state.  The examiner should identify any abnormal 
symptoms, abnormal physical finding, and abnormal laboratory test 
results that cannot be attributed to a known clinical diagnosis.  

The examiner should also render an opinion concerning the date of 
onset and etiology of any current disability manifested by 
dizziness.  Is it at least as likely as not that any current 
disability manifested by dizziness had its onset during active 
service or is related to an in-service disease or injury?

The examiner must provide a comprehensive report including 
complete rationales for all opinions and conclusions reached, 
citing the objective medical findings leading to the examiner's 
conclusions.

5.  Afford the veteran a VA psychiatric examination.  The claims 
folder and a copy of this remand are to be made available to the 
examiner prior to the examination, and the examiner is asked to 
indicate that he or she has reviewed the claims folder. 

The examiner should render an opinion concerning the date of onset 
and etiology of the veteran's somatoform disorder.  Is it at least 
as likely as not that the veteran's somatoform disorder had its 
onset during active service or is related to an in-service disease 
or injury?

The examiner must provide a comprehensive report including 
complete rationales for all opinions and conclusions reached, 
citing the objective medical findings leading to the examiner's 
conclusions.

6.  Review the claims folder and ensure that all of the foregoing 
development actions have been conducted and completed in full.  If 
any development is incomplete, appropriate corrective action is to 
be implemented.    

7.  Readjudicate the veteran's claims, with application of all 
appropriate laws and regulations and consideration of any 
additional information obtained as a result of this remand.  If 
the decision with respect to any of the claims remains adverse to 
the veteran, she and her representative should be furnished a 
supplemental statement of the case and afforded a reasonable 
period of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003). 


